Pfeifer, J.,
dissenting.
{¶ 49} What the majority does today is unheard of. It revisits a case decided over 30 years ago, declares that that case’s holding should be applied prospectively only, and thereby exempts an entire class of defendants from strict tort liability. Today’s holding is an affront to stare decisis, runs contrary to our own case law, and makes a mockery of the Chevron Oil test while ostensibly applying it. More importantly, today’s decision leaves Ohioans asking, “What is the law?”
{¶ 50} Before today, a simple rule applied regarding the applicability of this court’s decisions: “ ‘In the absence of a specific provision in a decision declaring its application to be prospective only, * * * the decision shall be applied retrospectively as well.’ ” Lakeside Ave. Ltd. Partnership v. Cuyahoga Cty. Bd. of Revision (1999), 85 Ohio St.3d 125, 127, 707 N.E.2d 472, quoting State ex rel. Bosch v. Indus. Comm. (1982), 1 Ohio St.3d 94, 98, 1 OBR 130, 438 N.E.2d 415. This court has made certain decisions prospective only. See Oamco v. Lindley (1987), 29 Ohio St.3d 1, 2, 29 OBR 122, 503 N.E.2d 1388; Minster Farmers Coop. Exchange Co., Inc. v. Meyer, 117 Ohio St.3d 459, 2008-Ohio-1259, 884 N.E.2d 1056, ¶ 30. The United States Supreme Court allowed for such prospective pronouncements in Great N. Ry. Co. v. Sunburst Oil & Refining Co. (1932), 287 U.S. 358, 53 S.Ct. 145, 77 L.Ed. 360, holding that state courts have broad authority to determine whether their decisions shall operate prospectively only. “ ‘Consistent with what has been termed the Sunburst Doctrine, state courts have * * * recognized and used prospective application of a decision as a means of avoiding injustice in cases dealing with questions having widespread ramifications *162for persons not parties to the action.’ ” Minster Farmers, 117 Ohio St.3d 459, 2008-Ohio-1259, 884 N.E.2d 1056, at ¶ 30, quoting Hoover v. Franklin Cty. Bd. of Commrs. (1985), 19 Ohio St.3d 1, 9, 19 OBR 1, 482 N.E.2d 575 (Douglas, J., concurring).
{¶ 51} Courts applying the Sunburst doctrine leave no doubt as to what the law is and to whom it applies; the determination that the decision will be prospective only is made clear in the very opinion that announces the decision. This court could have applied the Sunburst doctrine in Temple v. Wean United, Inc. (1977), 50 Ohio St.2d 317, 4 O.O.3d 466, 364 N.E.2d 267, the case the majority exhumes today, had it intended a prospective-only application of that decision. In Temple, this court held that suppliers — not just manufacturers — were strictly liable for defective products they supplied. Certainly the Temple court foresaw that other suppliers in other cases could likewise be held strictly liable for the products they supplied. Yet this court in Temple did not exempt those other suppliers from the court’s holding. For decades, anyone — especially defendant-suppliers involved in asbestos-injury cases — would have believed that the decision in Temple was retroactive. That logical belief, rooted in the stability of this court’s decisions, is now torn asunder.
{¶ 52} As applied in this case, the test set forth in Chevron Oil. Co. v. Huson (1971), 404 U.S. 97, 92 S.Ct. 349, 30 L.Ed.2d 296, does violence to stare decisis. In this case, the majority takes the test that has been subsequently rejected by the court that created it and has adopted it in Ohio. In Chevron Oil, the United States Supreme Court developed a three-part test to determine whether a decision should apply only prospectively to a particular plaintiff. In Chevron Oil, the law — specifically, a statute of limitations — changed during the pendency of the plaintiff Huson’s case, barring his already pending claim. The statute of limitations had not been an issue in Huson’s case until the court’s decision in Rodrigue v. Aetna Cas. & Sur. Co. (1969), 395 U.S. 352, 89 S.Ct. 1835, 23 L.Ed.2d 360. The court set forth three separate factors as to whether Rodrigue should apply to Huson’s case:
{¶ 53} “First, the decision to be applied nonretroactively must establish a new principle of law, either by overruling clear past precedent on which litigants may have relied, see e.g., Hanover Shoe, Inc. v. United Shoe Machinery Corp. [ (1968), 392 U.S., 481, 496, 88 S.Ct., 2224, 20 L.Ed.2d 1231], or by deciding an issue of first impression whose resolution was not clearly foreshadowed, see, e.g., Allen v. State Board of Elections [ (1969), 393 U.S. 544, 572, 89 S.Ct. 817, 22 L.Ed.2d 1]. Second, it has been stressed that ‘we must * * * weigh the merits and demerits in each case by looking to the prior history of the rule in question, its purpose and effect, and whether retrospective operation will further or retard its operation.’ Linkletter v. Walker [ (1965), 381 U.S. 618, 629, 85 S.Ct. 1731, 14 *163L.Ed.2d 601]. Finally, we have weighed the inequity imposed by retroactive application, for ‘(w)here a decision of this Court could produce substantial inequitable results if applied retroactively, there is ample basis in our cases for avoiding the “injustice or hardship” by a holding of nonretroactivity.’ Cipriano v. City of Houma [ (1969), 395 U.S. 701, 706, 89 S.Ct. 1897, 23 L.Ed.2d 647].” Chevron Oil, 404 U.S. at 106-107, 92 S.Ct. 349, 30 L.Ed.2d 296.
{¶ 54} The court concluded that as to that particular plaintiff, Huson, the answer was affirmative to all three inquiries and held that the holding in Rodrigue did not apply to Huson. Chevron Oil at 100, 92 S.Ct. 349, 30 L.Ed.2d 296. Notably, in Chevron Oil, the prospective application applied to only the plaintiff. Here, the majority appears to make Temple prospective as to any defendant asbestos supplier.
{¶ 55} The United States Supreme Court has since repudiated the Chevron Oil test, holding, “When this Court applies a rule of federal law to the parties before it, that rule is the controlling interpretation of federal law and must be given full retroactive effect in all cases still open on direct review and as to all events, regardless of whether such events predate or postdate our announcement of the rule.” Harper v. Virginia Dept. of Taxation (1993), 509 U.S. 86, 97, 113 S.Ct. 2510, 125 L.Ed.2d 74. While the court left to the states their own determination of prospective application as to their own cases, the high court’s jurisprudential imprimatur is now missing from the Chevron Oil test.
{¶ 56} Still, as the majority relates, some states continue to rely on the Chevron Oil test to determine whether cases should be applied prospectively. The test has never been adopted by this court, though it has been used by other Ohio appellate courts. However, in all the Ohio cases cited by the majority, as in Chevron Oil itself, the courts were dealing with instances in which the law changed during the pendency of the underlying case, and the court was left to determine whether the new or old law should apply.
{¶ 57} That is hardly the case in this matter. Temple was decided long before this case was filed. This is not an instance in which the matter had proceeded under one set of rules and then the law changed during the course of litigation.
{¶ 58} Even if we were to apply the Chevron Oil test in this case, a prospective-only application is not justified. The first element of the test is whether the decision established a new principle of law that was not clearly foreshadowed. The majority states that Temple defined a new rule that nonman-ufacturing suppliers of products could be held liable for injuries caused by those products, that Temple “addressed an issue of first impression that had not been foreshadowed in prior cases.” The holding in Temple did not come out of the blue or from the back of a cocktail napkin — it came from Section 402A of the Restatement of the Law 2d, Torts, and was a culmination of long-developing Ohio *164law. The Restatement itself is a roadmap of where courts are going. The court in Temple reviewed the development of the law that led to its eventual adoption of Section 402a of the Restatement:
{¶ 59} “Although this court has never expressly adopted Section 402A as the standard for strict liability in tort, we did, in Lonzrick [v. Republic Steel Corp. (1966), 6 Ohio St.2d 227, 35 O.O.2d 404, 218 N.E.2d 185], cite Section 402A, as well as Greenman v. Yuba Power Products (1963), 59 Cal.2d 57, 27 Cal.Rptr. 697, 377 P.2d 897, the first case to apply the principles underlying the section. Since Greenman was decided, the rule of the Restatement has been adopted or approved by the vast majority of courts which have considered it. Because there are virtually no distinctions between Ohio’s ‘implied warranty in tort’ theory and the Restatement version of strict liability in tort, and because the Restatement formulation, together with its numerous illustrative comments, greatly facilitates analysis in this area, we hereby approve Section 402A of the Restatement of Torts 2d.” (Footnotes omitted.) Temple, 50 Ohio St.2d at 322, 4 O.O.3d 466, 364 N.E.2d 267.
{¶ 60} Temple continued an entirely predictable progression of the law, foreshadowed by this court’s previous citation in Lonzrick to the Restatement section it eventually adopted in Temple. Temple thus does not meet the first prong of the Chevron Oil test.
{¶ 61} As for the second prong, whether retroactive application of the decision promotes or hinders the purpose behind the decision, the majority takes a neutral view, finding that “retroactive application of Temple will neither promote nor hinder the purpose behind the products-liability law.” If there is such a neutral result, then the extraordinary remedy of prospective application should not lie. Further, at least part of the aim of strict products liability is to protect the consumer. Certainly, a retroactive application of Temple allows a consumer to gain the benefit of those protections.
{¶ 62} The final prong to consider is whether retroactive application of the decision might cause an inequitable result. The majority is unable to point to evidence regarding the inequitable effect as to this particular defendant; it levels a blanket assumption that generic nonmanufacturing sellers of asbestos could not have foreseen potential liability. Only this majority could conclude that the equities here lie with the entities that profited from the decades-long distribution of poisonous materials that demonstrably caused horrific damage to Ohio workers. Moreover, what of the thousands of cases already tried or settled involving asbestos suppliers? Is there equity in holding the suppliers in those cases to a different standard than the suppliers who will benefit from this case? Finally, asbestos suppliers have long been a part of the asbestos-litigation system. To *165excuse them all from strict liability would be a shock to the entire system. Should suppliers alone be free from the fallout from asbestos?
Goldberg, Persky & White, P.C., Joseph J. Cirilano, Mark C. Meyer, David B. Rodes, Diana Nickerson Jacobs, and Jason T. Shipp, for appellees.
Willman & Arnold, L.L.P., and Ruth A. Antinone, for appellant George V. Hamilton, Inc.
Shook, Hardy & Bacon, L.L.P., Victor E. Schwartz, Cary Silverman, and Mark A. Behrens, urging reversal for amici curiae Coalition for Litigation Justice, Inc.; National Federation of Independent Business Legal Foundation; National Association of Wholesaler-Distributors; Chamber of Commerce of the United States of America; American Insurance Association; National Association of Mutual Insurance Companies; Property Casualty Insurers Association of America; and American Chemistry Council.
Ulmer & Berne, L.L.P., Bruce P. Mandel, Marvin L. Karp, and Max W. Thomas, urging reversal for amici curiae, Ceecorp, Inc.; Cleveland Oak, Inc.; Fisher Scientific Co., L.L.C.; The Edward Hart Co.; McMaster-Carr Supply Co.; P.C. Campana, Inc.; and Standard Glove & Safety Equipment Co.
Bonezzi, Switzer, Murphy, Polito & Hupp Co., L.P.A., William D. Bonezzi, Kevin 0. Kadlec, Joseph T. Ostrowski, and Keith Hansbrough, urging reversal for amici curiae Donald McKay Smith, Inc.; F.B. Wright Co. of Cincinnati; Hersh Center Packing Co.; M.F. Murdock Co.; MVS Co., Inc.; and Yohe Supply Co.
*165{¶ 63} Where do we go from here? Any responsible defense attorney would now seek the prospective-only application of Lonzrick, which established strict liability for manufacturers. An audacious attorney and a willing court could accomplish a lot.
{¶ 64} We need to think about what today’s decision means to this court as an institution. As a court that accepts cases in areas of the law that are unsettled, any of our decisions could come under attack decades later because they offered a new perspective of the law at the time they were decided. Need we constantly look ahead, and guard against future meddling by stamping each decision “Retroactive and Prospective”? Is not the better practice to signal prospective-only application as we have previously done — by mentioning it in the opinion? This court spoke by not speaking in Temple. Had this court sought to make its holding prospective only, it could have done so. Had this court in Temple had any idea what this majority could convince itself to do 30 years later, is there any doubt that this court would have explicitly called for retroactive application? Is there any doubt?
Kelley, Jasons, McGowan, Spinelli & Hanna, L.L.P., and John A. Kristan Jr., urging reversal for amicus curiae Red Seal Electric Co.
Weston Hurd, L.L.P., and Jennifer Riester, urging reversal for amici curiae Akron Gasket & Packing Enterprise, Inc.; Fidelity Builders Supply; and Gray-bar Electric Co., Inc.
Mansour, Gavin, Gerlack, & Manos Co., L.P.A., Samuel R. Martillotta, and Edward 0. Patton, urging reversal for amicus curiae F.B. Wright Co.
Gallagher Sharp and Daniel J. Michalec, urging reversal for amicus curiae Glidden Co.
McMahon DeGulis, L.L.P., and Stephen H. Daniels, urging reversal for amici curiae Advance Auto Parts, Inc. and Sears Roebuck and Co.
Dickie, McCamey & Chilcote, P.C., Richard C. Polley, and Piero P. Cozza, urging reversal for amicus curiae Frank W. Schaefer, Inc..
Zimmer Kunz, P.L.L.C., Jeffery A. Ramaley, and Joni Mangino, urging reversal for amicus curiae Nitro Industrial Coverings, Inc.
Davis & Young, C. Richard McDonald, and Jennifer Sardina Carlozzi, urging reversal for amici curiae Asbeka Industries of Ohio; Hill Building Supply, Inc.; and Nock Refractories Co., Inc.
Squire, Sanders & Dempsey, L.L.P., and Laura Kingsley Hong, urging reversal for amicus curiae Applied Industrial Technologies, Inc.
Reminger & Reminger Co., L.P.A., and Thomas R. Wolf, urging reversal for amicus curiae Ohio Pipe & Supply Inc.
Wayman, Irvin & McAuley, L.L.C., and Dale K. Forsythe, urging reversal for amicus curiae Gateway Industrial Supply.
Oldham & Dowling and Reginald S. Kramer, urging reversal for amicus curiae Fairmont Supply Co.
Roetzel & Andress, Susan Squire Box, and Brad A. Rimmel, urging reversal for amicus curiae C.P. Hall Co.
Swartz Campbell, L.L.C., and Kenneth F. Krawczak, urging reversal for amicus curiae Mau-Sherwood Supply Co.
Grogan Graffam, P.C., and Leo Gerard Daly, urging reversal for amicus curiae F.B. Wright Co. of Pittsburgh.
McLaughlin & McCaffery, L.L.P., and Dennis P. Zapka, urging reversal for amicus curiae R.E. Kramig & Co., Inc.
Baker & Hostettler, L.L.P., and Wade A. Mitchell, urging reversal for amicus curiae McGraw Construction Co, Inc.
Bricker & Eckler, L.L.P., Kurtis A. Tunnell, and Anne Marie Sferra, urging reversal for amicus curiae Ohio Alliance for Civil Justice.
Karen R. Harned and Elizabeth A. Gaudio, urging reversal for amicus curiae National Federation of Independent Business Legal Foundation.
Keeley, Kuenn & Reid and George W. Keeley, urging reversal for amicus curiae National Association of Wholesale-Distributors.
Robin S. Conrad and Amar D. Sarwal, urging reversal for amicus curiae National Chamber Litigation Center, Inc.
Lynda S. Mounts and Kenneth A. Stoller, urging reversal for amicus curiae American Insurance Association.
Ann W. Spragans and Sean McMurrough, urging reversal for amicus curiae Property Casualty Insurers Association of America.
Greg Dykstra, urging reversal for amicus curiae National Association of Mutual Insurance Companies.
Donald D. Evans, urging reversal for amicus curiae American Chemistry Council.